  Case 19-28231           Doc 13        Filed 12/09/19 Entered 12/09/19 09:54:44      Desc Main
                                          Document     Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                   )      Case No. 19 B 28231
                                                         )
AARON B. JOHNSON,                                        )      Chapter 7
                                                         )
                           Debtor.                       )      Hon. LaShonda A. Hunt

              NOTICE OF MOTION OF KINECTA FEDERAL CREDIT UNION
                         TO MODIFY AUTOMATIC STAY

VIA ELECTRONIC NOTICE:
To:   Norman B. Newman, Esq. (Trustee)                   David M. Siegel, Esq. (Debtor’s Counsel)
      Sugar Felsenthal Grais & Helsinger                 David M. Siegel & Associates
      30 North LaSalle Street, Suite 3000                790 Chaddick Drive
      Chicago, Illinois 60602                            Wheeling, Illinois 60090

VIA U.S. MAIL:
To:   Aaron B. Johnson (Debtor)
      10921 South Oketo Avenue
      Worth, Illinois 60482

        Please take notice that on the 19th day of December, 2019 at 10:00 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the Honorable LaShonda A. Hunt, or
any judge sitting is his/her stead, in Courtroom 719 of the Dirksen Federal Building, 219 South
Dearborn Street, Chicago, Illinois, and then and there present the attached Motion of Kinecta
Federal Credit Union to Modify Automatic Stay, which has been electronically filed this date
with the Clerk of the U.S. Bankruptcy Court for the Northern District of Illinois, a copy of which
is hereby served upon you by electronic notice or U.S. Mail.

                                                  Respectfully submitted,

                                                  KINECTA FEDERAL CREDIT UNION,
                                                  Creditor,

                                                  By: ___/s/ Cari A. Kauffman___
                                                  One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535
(312) 332-3545 (facsimile)



Kinecta/Johnson/Motion to Modify Stay
  Case 19-28231           Doc 13        Filed 12/09/19 Entered 12/09/19 09:54:44     Desc Main
                                          Document     Page 2 of 4


                                        CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the above-named persons by electronic filing or, as noted
above, by placing same in a properly addressed and sealed envelope, postage prepaid, and
depositing it in the United States Mail at 180 North LaSalle Street, Chicago, Illinois on this 9th
day of December, 2019, before the hour of 5:00 p.m.


                                                        ___/s/ Cari A. Kauffman___




Kinecta/Johnson/Motion to Modify Stay
  Case 19-28231           Doc 13        Filed 12/09/19 Entered 12/09/19 09:54:44     Desc Main
                                          Document     Page 3 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                  )     Case No. 19 B 28231
                                                        )
AARON B. JOHNSON,                                       )     Chapter 7
                                                        )
                           Debtor.                      )     Hon. LaShonda A. Hunt

                       MOTION OF KINECTA FEDERAL CREDIT UNION
                             TO MODIFY AUTOMATIC STAY

         KINECTA FEDERAL CREDIT UNION (“Kinecta”), a creditor herein, by its attorneys,

the law firm of Sorman & Frankel, Ltd., respectfully requests this Court, pursuant to Section 362

of the Bankruptcy Code, 11 U.S.C. §362 (West 2019), and such other Sections and Rules may

apply, to enter an Order modifying the automatic stay provided therein. In support thereof,

Kinecta states as follows:

         1. On October 4, 2019, Aaron B. Johnson (“Debtor”) filed a Voluntary Petition for

Relief under Chapter 7 of the Bankruptcy Code.

         2. Kinecta is a creditor of the Debtor with respect to a certain indebtedness secured by a

lien upon a 2013 Chevrolet Equinox motor vehicle bearing a Vehicle Identification Number of

2GNALFEK7D6355308 (the “Vehicle”). (See Ex. “A”).

         3. The current total outstanding balance due to Kinecta from the Debtor for the Vehicle

is $19,249.96.

         4. Debtor has failed to provide Kinecta with proof of full coverage insurance for the

Vehicle listing Kinecta as the lienholder/loss payee and has failed to make required payments to

Kinecta due on and after July 6, 2019.

         5. As such, prior to the commencement of these proceedings, Kinecta took possession of

the Vehicle, which remains in storage pending relief from the automatic stay so that Kinecta may



Kinecta/Johnson/Motion to Modify Stay
  Case 19-28231           Doc 13        Filed 12/09/19 Entered 12/09/19 09:54:44   Desc Main
                                          Document     Page 4 of 4


retain possession of and sell the Vehicle and apply the sales proceeds to the balance due from

Debtor.

         6. Debtor has not offered, and Kinecta is not receiving, adequate protection for its

secured interest or depreciating value. Further, Debtor has no equity in the Vehicle and the

Vehicle is not necessary to an effective reorganization by Debtor.

         7. Kinecta will suffer irreparable injury, harm, and damage should it be delayed in

foreclosing its security interest in the Vehicle.

         8. Kinecta requests that Bankruptcy Rule 4001(a)(3) not apply to any Order granting

this Motion.

         WHEREFORE, Kinecta Federal Credit Union respectfully requests that this Court enter

an Order, as attached hereto, modifying the automatic stay provided by Section 362 of the

Bankruptcy Code to permit Kinecta to retain possession of and foreclose its security interest in

the 2013 Chevrolet Equinox motor vehicle bearing a Vehicle Identification Number of

2GNALFEK7D6355308; and, for such other, further, and different relief as this Court deems just

and proper.

                                                  Respectfully submitted,

                                                  KINECTA FEDERAL CREDIT UNION,
                                                  Creditor,

                                                  By: ___/s/ Cari A. Kauffman___
                                                  One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535
(312) 332-3545 (facsimile)




Kinecta/Johnson/Motion to Modify Stay
